In re Monds, James; — Defendant(s); applying for writ of certiorari and/or review; to the Court of Appeal, Second Circuit, No. 22922-KW; Parish of Bossier, Twenty-Sixth Judicial District Court, Div. “B”, No. 62935.
Granted. The ruling of the trial judge on the motion to strike is reversed insofar as it excluded the following witnesses from testifying at the hearing on the motion for a new trial:
(1) Dr. McCormick
(2) Jim Richmond
(3) Barbara Lovelace & Garnett Hilder-hoff
(4) Greg Dale
(5) Frank Williams
(6) Carl Pendley
and as it excluded the police reports documenting attacks on Vicki Thomas and the records of the guilty plea of second degree murder of Darrell Crider in Caddo Parish. Ruling of the court of appeal that hearing on motion for a new trial be heard “anew in its entirety by the successor judge” is affirmed. Otherwise, denied.